Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1 and 10 are amended. Claims 1-10 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 7/20/2022, with respect to the 112 rejection of claim 10, have been fully considered and are persuasive in view of the claim’s amendment.  The 112 rejection of claim 10 has been withdrawn. 

Applicant’s arguments, filed on 7/20/2022 with respect to the 103 rejection of claims 1-10, have been considered but are moot in view of the new grounds of rejection.





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US. Pub. No. 2022/0150012 A1) in view of Beale et al. (US. Pub. No. 2018/0376484 A1).

Regarding claim 1, Su discloses a base station of a wireless network (See Fig. 9; Interfering BS 9200), wherein: 
the base station is configured to periodically transmit a semaphore message on a semaphore frequency (See Par. [37], [323], [362] and Fig. 9 & 10 of Su for a reference to the interfering BS 9200, periodically transmits an inter-base station measurement physical signal [Semaphore Message], which may be a synchronization signal block using a fixed frequency band within the system’s BW as a frequency-domain resource), the semaphore message indicating a second frequency comprising a frequency of an entry channel of the base station (See Par. [328], [332] of Su for a reference to the transmitted inter-base station measurement physical signal may indicate a demodulation reference signal of a physical broadcast channel in different [second] pre-divided frequency/sub-bands), the entry channel providing system information associated with the base station (See Par. [326]-[327], [332] of Su for a reference to the transmitted inter-base station measurement physical signal indicates a synchronization signal block including parameters associated with the BS);  

the base station is further configured to adjust a time of transmitting the semaphore message to avoid interfering with other semaphore messages transmitted by other base stations on the semaphore frequency (See Par. [131], [332], [362] of Su for a reference to that to reduce the interference between BSs, a gap in time domain is configured when transmitting the different inter-base station measurement physical signals from the different interfering BSs on the same fixed frequency/sub-band).  

Su does not explicitly disclose the base station is further configured to transmit the semaphore message isotropically and at a predetermined power level, such that a user device can receive two or more semaphore messages transmitted by two or more base stations and, by measuring a received amplitude or power level of each of the received semaphore messages, can select a particular base station having a best received signal.

However, Beale discloses the base station is further configured to transmit the semaphore message isotropically and at a predetermined power level, such that a user device can receive two or more semaphore messages transmitted by two or more base stations (See Par. [43], [46] and Fig. 4 of Beale for a reference to that each UE 104  receives downlink signals represented by arrows DL1, DL2, DL3, DL4 [See Fig. 4] from each of the eNB's ENB1, ENB2, ENB3, ENB4. All downlink signals transmitted at a predetermined signal power. [Isotropic]) and, by measuring a received amplitude or power level of each of the received semaphore messages, can select a particular base station having a best received signal (See Par. [43]-[49] and Fig. 5 of Beale for a reference to the UE compares [Measures] the signal strength of each of the downlink signals received from each of the neighboring cells on the list of neighboring cells. The eNB which provides a signal strength with the largest amplitude is then selected by the UE).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beale and Su. The motivation for combination would be to improve the systems performance, by improving the selection of an NB-IoT carrier, during initial cell selection and reselection for mobility purposes, which allows the UE to reduce its uplink transmit power consumption. (Beale; Par. [70])



Regarding claim 2, the combination of Su and Beale, specifically Su discloses wherein the semaphore message is transmitted according to 5G or 6G technology (See Par. [10], [13] of Su for a reference to the different inter-base station measurement physical signal is transmitted according to a 5G communication system).  


Regarding claim 3, the combination of Su and Beale, specifically Su discloses wherein the entry channel is a PBCH (physical broadcast channel) of the base station (See Par. [328], [332] of Su for a reference to the transmitted inter-base station measurement physical signal may indicate a demodulation reference signal of a physical broadcast channel in different [second] pre-divided frequency/sub-bands) and the system information is a SSB (synchronization signal block) of the base station (See Par. [326]-[327], [332] of Su for a reference to the transmitted inter-base station measurement physical signal indicates a synchronization signal block including parameters associated with the BS).  


Regarding claim 4, the combination of Su and Beale, specifically Su discloses wherein the entry channel is a random access channel of the base station (See Par. [354] of Su for a reference to the inter-base station measurement physical signal is transmitted in a random access procedure and carried on a random access channel) and the system information is a temporary identification code (See Par. [316] and Fig. 8 of Su for a reference to the inter-base station measurement physical signal includes a unique cell identity (Cell ID) list of all cells to which the interfering BSs belong).  


Regarding claim 5, the combination of Su and Beale, specifically Su discloses the base station of claim 4, further configured to receive a message from a user device on the random access channel (See Par. [323]-[324], [354] of Su for a reference to the communication between the BS and the user terminal is performed in a random access procedure and carried on a random access channel), and to responsively transmit the system information to the prospective user device on the random access channel (See Par. [316], [323]-[324] of Su for a reference to the synchronization signal block transmitted from the BS to each user terminal includes a unique cell identity (Cell ID) list of all cells to which the interfering BSs belong, as well as the available time-frequency resources).  


Regarding claim 6, the combination of Su and Beale, specifically Su discloses the base station of claim 4, further configured to communicate with the other base stations and to cooperatively schedule the semaphore messages to avoid message collisions (See Par. [327]-[328], [357]-[358] of Su for a reference to the interfering BS 9200 transmits the inter-base station measurement physical signal to the other [First] BS 9100 with synchronization information and timing gaps to coordinate interference and avoid signals collisions).  


Regarding claim 7, the combination of Su and Beale, specifically Su discloses the base station of claim 4, further configured to provide a gap between adjacent semaphore messages, the gap sufficient to prevent adjacent semaphore messages from overlapping (See Par. [131], [332], [362] of Su for a reference to that to reduce the interference between BSs, a gap in time domain is configured when transmitting the different inter-base station measurement physical signals from the different interfering BSs on the same fixed frequency/sub-band to prevent signals overlapping).  


Regarding claim 8, the combination of Su and Beale, specifically Su discloses wherein the semaphore message indicates a frequency difference equal to the frequency of the entry channel minus the first frequency (See Par. [324]-[326] of Su for a reference to the configuration parameters of the inter-base station measurement physical signal includes the transmission frequency-domain as well as  the frequency/subcarrier offset, which is the difference between the fixed [First] frequency and the updated [Second] frequency).  


6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. in view of Beale et al. and further in view of Liu et al. (US. Pub. No. 2022/0061006 A1).

Regarding claim 9, the combination of Su and Beale does not explicitly disclose wherein the semaphore message specifies a number of subcarrier spacings.  

However, Liu discloses wherein the semaphore message specifies a number of subcarrier spacings (See Par. [166] of Liu for a reference to the SSB/PBCH block configuration parameters includes, among other parameters, the subcarrier spacing).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu, Beale and Su. The motivation for combination would be to improve the systems performance, by improving frequency spectrum utilization without increasing the deployment cost. (Liu; Par. [3]-[5])

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. in view of Beale et al. and further in view of Peyla et al. (US. Pub. No. 2019/0349132 A1).

Regarding claim 10, Su does not explicitly disclose wherein the frequency of the entry channel comprises a subcarrier count and a sign bit representing a positive or negative sign, such that the frequency of the entry channel equals the semaphore frequency plus a product of the subcarrier count times a subcarrier spacing in kilohertz times the sign bit.

However, Beale discloses the frequency of the entry channel comprises a sign bit representing a positive or negative sign (See Par. [112], [182] of Beale for a reference to The physical Uplink Control Channel PUCCH may carry control information such as ACK/NACK to the eNodeB for downlink transmissions [ACK is positive and NACK is negative]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beale and Su. The motivation for combination would be to improve the systems performance, by improving the selection of an NB-IoT carrier, during initial cell selection and reselection for mobility purposes, which allows the UE to reduce its uplink transmit power consumption. (Beale; Par. [70])

The combination of Su and Beale does not explicitly disclose wherein the frequency of the entry channel comprises a subcarrier count, such that the frequency of the entry channel equals the semaphore frequency plus a product of the subcarrier count times a subcarrier spacing in kilohertz times the sign bit.

However, Peyla discloses wherein the frequency of the entry channel comprises a subcarrier count (See Par. [69] and Figs. 7 of Peyla for a reference to subcarrier numbers) such that the frequency of the entry channel equals the semaphore frequency plus a product of the subcarrier count times a subcarrier spacing in kilohertz times the sign bit (See Par. [70] and Fig. 1-3 of Peyla for a reference to the center frequency of the allocated channel is calculated by multiplying the subcarrier number by the subcarrier spacing [Sign bit may be either 1 for positive (ACK) or zero for negative (NACK)]. Therefore, the product either the same or zero).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peyla, Beale and Su. The motivation for combination would be to improve the systems performance, by meeting the demands for increased capacity and robustness of the data, as well as mitigating signal collisions between a plurality of BSs. (Peyla; Par. [79])

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cheong et al. (US. Publication no. 2016/0309483 A1) discloses an interference alignment (AI) method for an uplink in a wireless local area network (WLAN) system, an access point (AP) and a user terminal for performing the same.
Park et al. (US. Pub. No. 2016/0095074 A1) discloses a synchronization method comprised of a synchronization resource structure and resource control technique of a terminal in the D2D Discovery and Communication.
Seo et al. (US 2013/0028221 A1) discloses a method and apparatus for transmitting and receiving a scheduling request using a shared resource based filtering in a radio communication system.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413